8

 

Case 4:19-cr-06069-SMJ ECF No. 182 filed 07/23/20 PagelD.468 Page 1 of 13

William D. Hyslop

ry

5 United States Attorney a ae
| Eastern District of Washington : __US, DISTRICT COURT
e « EASTERN DISTRICT OF WASHINGTON
3 | Benjamin D. Seal
4 | Assistant United States Attorney JUL 23 2020
- | 402 E. Yakima Ave., Suite 210 . SEAN F. McAVOY, CLERK
5 | Yakima, WA 98901 “RICHARD: WASHINGTON
6 | Telephone: (509) 454-4425
7 /
g | UNITED STATES DISTRICT COURT
" FOR THE EASTERN DISTRICT OF WASHINGTON
10) UNITED STATES OF AMERICA ) NO: 4:19-CR-6069-SMJ-4
11: ) PA!
12 VB. -
13 _ ) Plea Agreement
ig JOSE ANTONIO GONZALEZ-SAN CHEZ ) vot
| )
16 The United States of America, by and through William D. Hyslop, United
17

States Attomey for the Eastern District of Washington, and Benjamin D. Seal,

poe
Go

Assistant United States Attorney for the Eastern District of Washington, and

-N to
oS \o

Defendant, JOSE ANTONIO GONZALEZ-SANCHEZ, and Defendant’s

N
—

counsel, GREGORY L. SCOTT, agree to the following Plea Agreement:

N
to

1. Guilty Plea:

NR
>

Defendant, JOSE ANTONIO GONZALEZ-SANCHEZ, agrees to plead

No
ws

guilty to Count One of the Indictment in this case, charging Defendant with

Ny Ww
Ny DN

Conspiracy to Distribute One Kilogram or More of Hetoin, in violation of 21

N .
oo

U.S.C. §§ 841(a)(1) & (b)(1)(A)() and 846.

PLEA AGREEMENT
PAGE - 1

 

 

 

 
 

| 10
ul
12
13
14
:d3
16
17
18

19

20

21

22
23
24
25
26
27
28

io Co NI DB UN B&R Ww BD

 

Case 4:19-cr-06069-SMJ ECF No. 182. filed 07/23/20 PagelD.469 Page.2 of 13

z. 3 Maximum Statutory Penalties:

Defendant, JOSE ANTONIO GONZALEZ-SANCHEZ, understands that
this is a Class A felony charge, which carries a maximum penalty of: a minimum
of 10 years and maximum of life imprisonment; a fine not to exceed $10,000,000:
at least 5 years of ineribad release; and a $100 special ssialte assessment.

Defendant understands that a violation of a condition of supervised release
ae an additional penalty of re-imprisonment for all or part of the term of
supervised release without credit for time previously served on ois cite
supervision. |

3. Denial of Federal Benefits:

The Defendant understands that by entering a plea of guilty to Count One of
the lnidictsae in this case, the Defendant may no longer be eligible for assistance
under any state vicar funded under pant A of title IV of the Social Security Act
(concerning Temporary Assistance for Needy Families) or benefits under the food
stamp program or any state program carried out under the Food Stamp Act
pursuant to 21 U.S.C. § 862a, Further, the Court may deny the Defendant’s
eligibility to any grant, contract, loan, professional license, or commercial license
provided by an agency of the United States or by appropriated funds of the United

States pursuant to 21 U.S.C. § 862.

PLEA AGREEMENT
PAGE - 2 ;

 

 

 
NO
oS

 

Case 4:19-cr-O6069-SMJ ECF No. 182. filed.07/23/20 PagelD.470. Page 3 of 13

bo
we

1 4. The Court is Not a Party to the Agreement:
3 The Court is not a party to this Plea Agreement and may accept or reject this

Plea Agreement. Sentencing is a matter that is solely within the discretion of the

5 | Court. Defendant understands that the Court is vinden no obligation to accept any |

seit diah a made by the United States and/or by Defendant; that the Court

8 ey obtain an independent report and sentencing reccivainendation: from the U.S.

> | Probation Office; and that the Court may, in its discretion, impose any sentence it
deems appropriate up to the statutory maximums btaned in this Plea Agreement.
12 Defendant silences that no promises of any type have been made to |
: Defendant with respect to the sentence the Court will impose in this matter.
15 | Defendant understands that the Court is required to consider the applicable
16 sentencing guideline range, but may depart upward or downward under the
. appropriate deetaeetinés: |
19 Defendant stndmeateasd that should the sentencing judge decide not to accept
zs any of the parties’ recommendations, that decision is not a basis for withdrawing
77 | from this Plea Agreement or a basis for withdrawing this ite of guilty.

5. _ Waiver of Constitutional Rights:
x Defendant, JOSE ANTONIO GONZALEZ-SAN CHEZ, understands that by
26 | entering this plea of guilty Defendant is knowingly and voluntarily waiving certain :
a constitutional rights, including: : :
28
PLEA AGREEMENT
PAGE -3

 

 

 

 
 

 

(6) 0o UV A UW eR WBN

. } nN — — — — — eo e _ — —

 

 

Case 4:19-cr-O6069-SMJ ECF No. 182 filed 07/23/20 PagelD.471 Page 4 of13

(a). The right és a jury trial;

(b). ~The ciate to see, hear and iets the witnesses;
(c). The right to remain silent at trial; |

(d). The right to testify at trial; and

(e). The right to compel witnesses to testify.

While Defendant is waiving certain constitutional rights, Defendant
understands that he/she retains the right to be assisted through the sentencing, and
any direct appeal of the conviction and sentence, by an attorney who will be
appointed at no cost if Defendant cannot afford ‘ hire an attorney.

6. Effect on Immigration Status: |

Defendant, JOSE ANTONIO GONZALEZ-SANCHEZ, recognizes that
pleading guilty may have consequences with respect to his/her immigration status ;
if he/she is not a citizen of the United States. Under federal law, a broad range of
crimes are removable offenses, including the offense to which Defendant is
pleading guilty. ‘Removal and other immigration consequences are the subject of a
separate proceeding, however, and Defendant understands that no one, including
his/her attorney or the District Court, can predict to a certainty the effect of fisfiner ,
conviction on his/her immigration status. Defendant nevertheless affirms that

he/she wants to plead guilty regardless of any immigration consequences that

PLEA AGREEMENT
PAGE -4

 

 

 

 
 

Oo oOo ND DH WD FF Ww NY

i) wr N po — pe ad — ee ee — a la

 

Case 4:19-cr-06069-SMJ ECF No. 182 filed 07/23/20 PagelD.472 Page5of13

his/her plea may entail, even if the consequence is his/her automatic removal from

| the United States.

7, Elements of the Offense: ?

The United States and Defendant agree that in order to convict Defendant of
Conspiracy to Distribute Heroin, in violation of 21 U.S.C. §§ 841(a)(1) &
(b)(1)(A)(i) and 846, the United States would have to prove beyond a reasonable
doubt the following elements: |

| (a). - First, from on or about July 1, 2019 and continuing to on or about

December 6, 201 9, there was an agreement ticbiveen two or more persons.to

commit at least one crime as charged in the Indictment (to wit, to distribute

one kilogram or more of a mixture or substance containing a detectable _
— of heroin); and

(b). Second, the Defendant became ‘ member of the conspiracy knowing

of at least one of its heat and intending to help accomplish it.

8. Factual Basis and Statement of Facts:

The United States and Defendant stipulate and agree that the following facts .
are accurate; that the United States could prove these facts beyond ‘ reasonable
doubt at trial; and that these facts coins an adequate factual basis for JOSE

ANT ONIO GONZALEZ-SANCHEZ’s guilty plea. This statement of facts does

not preclude either party from presenting and arguing, for sentencing purposes, .

PLEA AGREEMENT
PAGE - 5

 

 

 

 
 

ee... eee

0 fo NY DH vw & WY =

: Dboe eee Bee eee
BRMRRRBNRRBSHEAPRAESEES

.| Defendant knew the substance was heroin. Defendant was directed to transport the

| and was arrested in Tumwater with the heroin. Defendant knowingly conspired

Case 4:19-cr-06069-SMJ ECF No. 182 filed 07/23/20 PagelD.473 Page6of13 -

additional facts which - relevant to the guideline computation or sentencing,
unless otherwise prohibited in this agreement.

On or about September 18, 2019, Defendant agreed with other individuals to
distribute heroin. Defendant was directed to travel to a residence in Pasco,
Washington. Defendant did as directed and met with another individual who

provided heroin to Defendant. The amount of the heroin was over one kilogram.
heroin to Tumwater for delivery to another individual. Defendant did as directed

with others to distribute over 1 kilogram of a mixture or substance containing a
detectable amount of heroin.

9. The United States Agrees: |

The United States Attorney's Office for the Eastern District of Washington
agrees not to bring any additional charges against the Defendant based upon
information in its possession at the time of this Plea Agreement and arising out of
Defendant's conduct énivshadi illegal activity stiniaell in the Indictment in this
case, unless the Defendant breaches this Plea Agreement any time before or after
sentencing. The United States also agrees to dismiss the remaining counts of the

Indictment against Defendant, if any.

PLEA AGREEMENT
PAGE - 6

 

 

 

 

 
 

wo Oo IW DH WwW FF WN

: tN ee aaa me bt pot fees beak — poet bot

 

Case 4:19-cr-06069-SMJ ECF No. 182 filed 07/23/20 PagelD.474 Page 7 of 13

10. United States Sentencing Guideline Calculations:

Defendant understands and acknowledges that the Court will consult the
United States Sentencing Guidelines (hereinafter ‘U.S.8.G.”) and take them into
account when sentencing. Defendant also understands, pcnoeale that pinsusnit to
United States v. Booker, 543 U.S. 220 (2005), the Sentencing Guideline range is
advisory and that the court is required to consider the factors set forth in 18 USC:
§ 3553(a) and to impose a reasonable sentence. -

(a.) Acceptance of Responsibility:

If Defendant pleads guilty and demonstrates a recognition and an affirmative
acceptance of personal responsibility for the criminal conduct; provides eoinplets :
and accurate jectiablion during the sentencing process, does not commit any
obstructive Saistowk and enters a plea of guilty as soon thereafter as it may be
placed on the.court’s docket, the United States will recommend that Defendant -
receive a two (2) level peaingtion for acceptance of responsibility, and if

‘Defendant's adjusted offense level is sixteen (16), or greater, the United States will

-| move for a one (1)-level reduction for timeliness. See U.S.S.G. § 3E1.1(a) and (b).

The Defendant and the United States agree that the United States may at its
7“ and upon written notice to die Defendant, not recommend a three (3) level

downward reduction for acceptance of responsibility iP prior to the imposition of

PLEA AGREEMENT
PAGE -7

 

 

 

 
 

10
11
12
13
14
15
16
17
18
19

20

21
22
23
24
25
26
27
28

 

Case 4:19-cr-06069-SMJ ECF No.182 _ filed 07/23/20 PagelD.475 Page 8 of 13

sentence, the Defendant is charged or convicted of any criminal offense
whatsoever or if the Defendant tests positive for any controlled substance.
(b.) Criminal History:
The United States and Defendant make no agreement regarding Defendant’s
criminal history. |
(c.) Other Guideline Calculations: |
The United States and Defendant agree that Defendant’s Base Offense Level

is 32.

The United States and Defendant agree that a two level enhancement applies

‘for possession of a firearm.

The United States agrees that no other 2 tectgeleents apply.
- Defendant retains the right to argue for a minor role adjustment.
11. ‘Incarceration: ,
. The United States agrees to recommend a sentence at the low end of the
guideline range. Defendant may argue for any legal sentence.
12. Fines:
The United States'and Defendant reserve the right to make whatever
recommendation they believe is appropriate concerning the imposition of a

criminal fine.

PLEA AGREEMENT .
PAGE -8

 

 

 

 
— .

0 co NY DO WW BR W WN

bree PeP BBR BSBA AA RH H HK SO

Case 4:19-cr-06069-SMJ ECF No. 182 filed 07/23/20 PagelD.476 Page 9 of 13

13. | Supervised Release:

The United States and Defendant agree to recommend that the Court impose
a 5 year term of supervised leads |

14. Mandatory Special Penalty Assessment:

Defendant _ to pay the $100 mandatory special penalty assessment to
the Clerk of Court for the Eastern District of Washington, at we before sentencing,
pursuant to 18 U.S.C. § 3013 and shall provide a receipt from the Clerk to the _
United States before sentencing as proof of this payment.

| 15. Payments While Incarcerated:

If Defendant lacks ine financial sielices to pay the monetary obligations
imposed by the Court, Defendant agrees to earn the money to pay toward these
obligations by participating in the Bureau of Prisons’ — Financial
Responsibility Program. |

16. Appeal Rights: |

The Defendant understands that he/she has 4 limited right to appeal or
challenge the conviction and sentence imposed by the Court. The Defendant
hereby socal waives on right to appeal Satna conviction and the sedate

the Court Sidi including any restitution order. The Defendant Siithi
expressly rains his/her right to file ale post-conviction motion attacking his/her

conviction and sentence, including a motion pursuant to 28 U:S.C. § 2255, except

PLEA AGREEMENT
PAGE -9

 

 

 

 

 
 

 

\o eo ~I ON wn oo wo Nw —_

bh bO — — ee peer _ fod eel ford — =

 

 

Case 4:19-cr-06069-SMJ ECF No. 182 filed 07/23/20 PagelD.477 Page 10 of 13

one based upon ineffective assistance of counsel based on information not now

known by Defendant-and which, in the exercise of due diligence, could not be

known by Defendant by the time the Court imposes the sentence.

Defendant acknowledges that this waiver shall result in the dicrteael of any
appeal or collateral attack Defendant might file challenging the conviction or
sentence in this case, except for ineffective assistance of counsel as noted above.
if Defendant files a notice of appeal, a habeas petition, or other collateral attack,
notwithstanding this agreement, Defendant agrees that this case shall, upon motion
of the Government, be remanded to the District Court to determine whether | :
Defendant is in breach of this agreement fe if so, to permit the Government to
withdraw from the Plea Agreement. 3

17. ieGeration Clause:

The United States and Defendant acknowledge that this document
constitutes the entire Plea Agreement between the United States and Defendant,
and no other promises, agreements, or conditions exist benmoen the United States
and Defendant concerning the resolution of the case. This Plea Agreement is
binding only upon the United States Attorney’s Office for the Eastern District of -
Washington, and cannot bind other federal, state or ial siabotities. The United

States and Defendant agree that this agreement cannot be modified except in a

writing that is signed by the United States and Defendant.

PLEA AGREEMENT
PAGE - 10

 

 

 

 

 
 

\o oO ~ n WA & uw N _

 mnNne PRP BBR BSR ABAAHRHHE CO

 

Case 4:19-cr-06069-SMJ ECF No. 182 filed 07/23/20 PagelD.478 Page 11o0f13 —

Approvals and Signatures

Agreed and submitted on behalf of the United States Attorney’s Office for
the Eastern District of Washington.
WILLIAM D. HYSLOP
United States Attorney
FP puippice AL 2 po.

 

BENJ D. SEAL Date
Assistant United States Attorney

PLEA AGREEMENT
PAGE - [1

 

 

 

 

 
‘© o.n ON Nn - w Nm e—

~ePrNe PR RPBRBBRESESESe AA ARH HE SO

GRERGEAL. SCORT.——SSCS*~*~*~*«~éiSate

 

Case 4:19-cr-06069-SMJ -ECF No. 182 filed 07/23/20 PagelD.479 Page 12 of 13.

I have read this Plea Agreement and have carefully reviewed and discussed
every att of the agreement with my attorney. I understand and voluntarily enter
into this Plea Agreement. Furthermore, I have sintlived with my attorney about
my rights, I understand those rights, and I am satisfied with the representation of
my attorney in this case. No other promises or inducements have been made to
me, other than those contained in this Plea Agreement, and no one has threatened

_or forced me in any way to enter into this Plea Agreement. I am agreeing to plead
guilty because I am guilty.

Jppproved by “hone | 42 uty D020 :
JOSE ANTONIO GONZALEZ-SANCHEZ Date 3
Defendant

I have read the Plea Agreement and have discussed the contents of the
agreement with my client. The Plea Agreement accurately and completely sets
forth the entirety of the agreement between the parties. I concur in my client's |
decision to plead guilty as set forth in the Plea Agreement. There is no legal reason

why the Court should not accept Defendant’s plea of guilty.

=—

   

 

Attorney for Defendant

PLEA AGREEMENT
PAGE-12 -

 

 

 

 
—

Prep PRB RB GOwe AAA RHHHE CO

0 oOo NN Wn ff WY WY

Case 4:19-cr-O6069-SMJ ECF No. 182 _ filed 07/23/20 PagelD.480 Page 13 of 13

I hereby certify that I have read and translated the entire foregoing document
to Defendant in a language with which Defendant.is conversant. If questions have |
arisen, I have notified Defendant’s counsel of the questions and have not offered’

nor given legal advice nor personal opinions. —

 

Interpreter _ Date

PLEA AGREEMENT
PAGE - 13

 

 

 

 

 
